Citation Nr: 1313538	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO. 07-29 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a left knee injury.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for bilateral shoulder disorders.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for erectile dysfunction, to include as secondary to medications taken for service-connected disabilities.

6. Entitlement to service connection for restless leg syndrome (RLS), to include as secondary to posttraumatic stress disorder (PTSD).

7. Entitlement to service connection for obstructive sleep apnea.

8. Entitlement to service connection for sinusitis.

9. Entitlement to an initial rating in excess of 10 percent for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty form August 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Waco RO.

In February 2011 and April 2011, the Veteran and his wife first testified hearings before a Decision Review Officer (DRO) and before the undersigned at a Travel Board Hearing, respectively. Transcripts of these hearings are associated with the claims file.

In August 2011, the case was remanded for additional development.

The Veteran also appealed the denial of service connection for bilateral hearing loss. In an October 2012 rating decision, service connection for the disability was granted. The Veteran has not filed an appeal as to any aspect of the rating decision. It is therefore not before the Board for consideration. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)

The Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file and found that it contains medical records pertinent to this appeal that are not in the claims file but were considered in the October 2012 supplemental statement of the case (SSOC). 

Various evidence and submissions indicate that the Veteran, who now has a combined disability rating of 90 percent, may be unemployable due to service-connected disorders. The Veteran was last denied a total disability evaluation based on individual unemployability (TDIU) in October 2000. The claim is REFERRED to the RO for appropriate action, and the Veteran is advised to submit a formal claim for the benefit. 

The issues of service connection for a left knee disorder, bilateral shoulder disorders, low back disorder, erectile dysfunction, hypertension, obstructive sleep apnea, and RLS are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's chronic sinusitis is shown to not be related to military service.

2. The Veteran's allergic rhinitis is reflective of 80 to 90 percent nasal obstruction on both sides without nasal polyps.



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for sinusitis have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2. The criteria are not met for an initial disability rating greater than 10 percent for an allergic rhinitis disability. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.97, Diagnostic Code 6522 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As the July 2006 rating decision on appeal granted service connection for allergic rhinitis, and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application was no longer required. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003). In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id. In this case, the necessary SOC was issued in August 2007. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

Regarding the service connection claim, January 2005 and December 2008 letters provided the Veteran with notice in accordance with the law. The letters informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence, and the assistance that VA would provide. He was given notice regarding disability ratings and effective dates of awards consistent with the holding in Dingess. 

Although complete notice was not provided prior to the initial adjudication of this claim, which constitutes a notice timing defect, this matter was readjudicated by October 2009, February 2011, and October 2012 Supplemental Statements of the Case (SSOCs), which cured the defect. 38 U.S.C.A. § 7105; Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect). 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A (West 2002). The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained. Consistent with the Board's April 2011 remand, additional development was undertaken and there has been substantial compliance with the Board's directives. Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). The RO arranged for VA examinations that are adequate for rating the disabilities. See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

The Veteran was also provided with a DRO hearing in February 2011 and a Travel Board hearing in April 2011. Under 38 C.F.R. § 3.103(c)(2) (2012), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold. First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant. Id., at 496. Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record. Id., at 496-97.

Both the DRO and the undersigned noted the issues on appeal at the beginning of the hearings. Furthermore, they pointed out that nexus evidence was needed to substantiate the claims. The undersigned also indicated that examinations might be needed to further develop the claims. As such, the Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met and that the appellant was not prejudiced by the hearing that was provided. See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)). The February and April 2011 hearings were legally sufficient. 

The Veteran has not alleged that there were any deficiencies in the Board hearing related to the hearing officer's duties under section 3.103(c)(2). See Bryant, 23 Vet. App. at 497-98. There is no indication that the appellant had any additional information to submit. In this case, given the development of the Veteran's claim by the RO and the Board in the August 2011 remand as to the claims presently decided, the Board finds that any deficiency in the February and April 2011 hearings was non-prejudicial. See id. 

VA's duty to assist is met. Accordingly, the Board will address the merits of the claims. 





Merits of the Claims

A. Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic." Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2012). To establish service connection based on continuity of symptomatology, the claimant must have one of the chronic diseases enumerated at 38 C.F.R. § 3.303(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, lay persons are competent to provide opinions on some medical issues. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). Specifically, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr, supra (concerning varicose veins); Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). However, laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2012).

After determining the competency and credibility of evidence, the Board must weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza, 7 Vet. App. at 511-512. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. Gilbert, supra. The preponderance of the evidence must be against the claim for benefits to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran contends that his chronic sinusitis is related to his military service. The preponderance of the evidence shows that there is no etiological relationship between service and his current chronic sinusitis, and the claim will be denied. 

The Veteran testified that he was seen at least 4 or 5 times during service for sinusitis.

Service treatment records note complaints of sinus congestion in December 1967; the impression was an upper respiratory infection (URI). On separation examination, the Veteran's were normal.

A current diagnosis of chronic sinusitis is established based on the evidence of record. A November 1999 letter from Dr. J. L indicates he treated the Veteran since 1995 and that the Veteran has been treated for headaches related to sinusitis. VA treatment records dated in September 2001, January 2002, July 2004, September 2005, and March 2006 contain assessments of sinusitis.

August 2004 VA sinus x-rays revealed normal sinuses, but the Veteran was noted to have a history of recurrent sinusitis and maxillary tenderness.

A September 2011 CT scan of the sinuses was abnormal with evidence of a tiny amount of mucosal thickening in the left maxillary sinus and inferior right sphenoid sinus.

The Veteran was afforded a VA examination in October 2011 to determine if there is a nexus between the Veteran's service and chronic sinusitis. The claims file was reviewed and pertinent aspects of his medical history were noted. The opinion was that the sinusitis was less likely than not incurred in or caused by service event, injury, or illness. The rationale was that while the Veteran was treated for sinusitis in service, the separation examination was normal. The examiner concluded that it was unlikely that an episode of sinusitis in service would constitute the beginning or aggravation of chronic sinusitis. The VA examiner's opinion is factually informed, explained and supported by an adequate rationale, thus, it is probative.

The Veteran's sinuses were normal at separation, the medical history report does not reflect recurrent sinusitis, and the earliest post-service indication of a sinus problem is in 1995. While not dispositive, the lengthy period between service and the earliest indication of a sinus disorder may be considered in the analysis of a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of service connection for colon disability to be rebutted by clear and convincing evidence in the form of absence of post-war medical records of treatment for colon-related problems for period of over 40 years).

Given the negative opinion and lengthy period between service and post-service evidence of the disorder, the preponderance of the evidence is against the claim and service connection for sinusitis is denied. 38 U.S.C.A. § 5107(b); Gilbert, supra. 

B. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When rating a service-connected disability, the entire history of the disorder must be considered. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, in a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). However, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending. In those instances, it is appropriate to "stage" the rating to compensate the Veteran for this variance. See Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119 (1999) (employing this practice regardless of whether the rating being contested is an initial or established rating).

Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, supra. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany, supra. 

In addition to rhinitis, the Veteran is also in receipt of service connection for asthma which is now evaluated as 60 percent disabling. The record as to symptoms and severity of the service connected rhinitis is intertwined with that of his service-connected asthma. However, the service-connected allergic rhinitis is rated as 10 percent disabling under Code 6522. Under Diagnostic Code 6522 for allergic rhinitis, a 10 percent rating is warranted without polyps, but with greater than fifty percent obstruction of nasal passage on both sides or complete obstruction on one side. A maximum 30 percent rating is warranted for a diagnosis of allergic or vasomotor rhinitis with polyps. 38 C.F.R. § 4.97. 

While the Veteran is shown to have nasal obstruction and other symptoms associated with his allergic rhinitis, nasal polyps are not shown to be present during any time during the appeal. Therefore, a preponderance of the evidence is against the claim and an increase in rating will be denied.

An October 2005 VA record notes the Veteran's complaints of increased allergy symptoms for 2 days with head/nasal congestions, sneezing, cough with green sputum, and increased shortness of breath. On examination, the nasal turbinates were pale/boggy and sinuses were nontender. The following month, a November 2005 VA record shows that he complained of productive cough of green sputum for one week. He was noted to have ongoing allergic rhinitis symptoms despite compliance with all medications.

VA treatment notes dated in December 2005 VA recorded the Veteran's complaints of not being able to breathe through his nose. He had congestion, a blocked up nose with post nasal drip, occasional itchy nose/eyes, and sneezing. His symptoms occurred year round but worsened in the spring and fall. His symptoms were aggravated by cutting grass, dust, change in weather, and mental stress. An examination revealed severely edematous nasal membrane, light blood, and both nasal airways reduced. There was no post nasal drip and an allergy skin test was planned. Another record notes a reported 1 week history of increased allergic rhinitis with green mucus and frontal sinus headache. On examination, he had patent nares with excoriations left nare. There was diffuse tenderness to palpation of all facial sinuses but no focal tenderness.

A May 2006 VA record noted the Veteran complained of daily wheezing and coughing up green mucus. On examination, nasal membranes were pale and severely edematous with the right greater than the left. Bilateral nasal airways were reduced and he had thick post nasal drip. The impression was severe, persistent allergic rhinitis.

On December 2006 VA examination, the Veteran complained of wheezing, coughing up green mucous, hives, runny nose, itchy eyes, and frequent nose bleeds. It was noted that he had been receiving weekly allergy shots. On examination, he had severe edematous nasal membranes that were worse on the right. His nasal airway passages were reduced. No wheezes or rhonchi were heard.

On March 2007 VA examination, the examiner noted the Veteran's long history of post nasal drainage and congestion, and nasal obstruction. The examination revealed marked swelling involving the inferior turbinates. There was at least 80 to 90 percent nasal obstruction present on each side and enlarged adenoid tissues were also noted. There were no nasal polyps present. Crusting was present, especially on the left side. The diagnosis was severe allergic rhinitis. The examiner noted that the Veteran mostly breathed out of his nose.

In August 2010, the Veteran reported having a flare-up of his allergy symptoms with complaints of coughing, hives, congestion, swelling of the lips and face, green and yellowish mucus, and an inability to breath out of his nose. On examination, his nasal membranes were pale and moderate edematous. Both nasal airways were reduced.

On October 2011 VA examination, the Veteran reported having difficulty breathing out of his nose due to his allergies, receiving weekly allergy shots, funsiolide nasal spray, and taking loratidine daily. Continuous medication was required to control his symptoms. The examiner indicated that the Veteran's headaches, pain or tenderness of sinuses, and purulent discharge or crusting was related to the sinusitis. Regarding allergic rhinitis, the examiner found that the Veteran did not have total obstruction on one side or greater than 50 percent obstruction of the nasal passage on both side. There were also no nasal polyps or permanent hypertrophy of the nasal turbinates. 

As shown by the record, the Veteran's allergic rhinitis was not manifested by nasal polyps at any time during the appeal, which is required for a higher rating of 30 percent. His symptoms throughout the appeal have fallen within the parameters for the current 10 percent rating.

As a preponderance of the evidence is against the claim, a higher initial rating for allergic rhinitis is not assignable and the claim is denied.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration 38 C.F.R. § 3.321(b)(1) (2012). 

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008).

The severity of the Veteran's disability is contemplated by the schedular criteria. The Veteran's primary symptom is nasal passage blockage and he is also shown to have other symptoms such as post-nasal drip especially during exacerbations. These symptoms are contemplated by the schedular criteria. Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1; VAOPGCPREC 6-96. See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Referral of this case for extra-schedular consideration is not indicated.


ORDER

Service connection for sinusitis is denied.

An initial rating in excess of 10 percent for allergic rhinitis is denied.


REMAND

In response to the Board's August 2011 remand directives, the Veteran was afforded VA examinations to determine the etiology of the claimed disabilities. These examinations were conducted in October 2011, but they are inadequate to decide the claims. Stegall v. West, 11 Vet. App. 268 (1998). 

Since his travel board and DRO hearings, the Veteran has asserted new theories of entitlement regarding his claimed erectile dysfunction and RLS. He argued that his erectile dysfunction was related to medication he took for service-connected disabilities; and that his RLS was secondary to the service-connected PTSD. Since he has not been given notice of evidence needed to substantiate a claim involving secondary service connection, this deficiency must be corrected on remand.

The Veteran has also reported that he was beaten by Russian soldiers while he was serving in Germany and that as a result he suffered injuries to his shoulders, left knee, and low back. With regard to each of these claimed disabilities, the VA examiner provided opinions that were against the claims; however, based on a review of the examination report there are deficiencies that render the opinions inadequate. 

The examiner does not appear to have thoroughly reviewed the claims file since the examiner reported several inaccuracies. While the examiner stated the beating was reported in service but there was no evidence of injury to the knee or shoulders, an  April 1968 service treatment record issued shortly before the Veteran was discharged from active service, indicates that the Veteran was beaten; indicates left knee and shoulder trauma; and rib injuries. The Board notes in this regard that the Veteran is in receipt of service connection for posttraumatic stress disorder based on an in-service sexual assault. Stated alternatively, VA has already found that the Veteran sustained in-service physical trauma of some unknown type.  

While the Veteran has been treated for non-service-connected paranoid schizophrenia, as a general matter he is a layperson who is competent to report the injuries or symptoms he experienced. See Jandreau, supra. The rationale provided relied strictly on what was shown or not shown in the service treatment record and does not take into account the Veteran's personal statements. While the examiner may, if he deems it appropriate, comment on any inconsistencies or unlikelihoods which may have an effect on the Veteran's credibility from a medical perspective, the Veteran's believability is a matter to be determined by VA adjudicators. 

Finally, the rationales did not explain the reasoning behind the opinions offered, instead the examiner restated what was found in the medical records. The examination report must contain clear conclusions and supporting data, as well as "a reasoned medical explanation" connecting the data and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

As to hypertension, erectile dysfunction, RLS, and sleep apnea, the Board finds that the opinions offered are also inadequate. The October 2011 VA examiner who provided a negative opinion regarding the etiology of hypertension only noted what was found in the Veteran's service treatment records; there was no discussion of any post-service evidence or an explanation as to why the disorder was not related to service or to any medications now prescribed for treatment of the Veteran's service-connected disorders (i.e., asthma, PTSD, migraine headaches, conjunctivitis, rhinitis and hearing loss). The examiner also did not directly address whether there was a nexus between the erectile dysfunction and medications. Instead, he indicated it was more likely related to the Veteran's prostatitis. Given that the examiner also stated that the etiology of erectile dysfunction was multi-factorial with many risk factors, and that he never actually ruled out medications as one of the sources that led to the Veteran's erectile dysfunction, the opinion is incomplete. 

As for RLS, the examiner's statement that there is no nexus between RLS and the Veteran's PTSD is a conclusion, not a rationale. The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998). Likewise, his statement that there is no connection between sleep apnea and findings during the Veteran's military service is also a conclusion.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice of evidence needed to substantiate a claim for secondary service connection for erectile dysfunction and RLS consistent with VCAA.

2. Ascertain if the Veteran has received any additional VA, non-VA, or other medical treatment for the claimed disabilities being remanded that is not currently a part of the record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented. 

THE VETERAN IS HERE ADVISED, AND MUST BE READVISED BY THE RO/AMC THAT IF HE HAS ANY COMPETENT MEDICAL INFORMATION (PHYSICIAN'S REPORTS, MEDICAL EXAMINER'S LETTERS, ETC.) THAT REPORT MEDICATION PRESCRIBED FOR SERVICE CONNECTED ASTHMA, PTSD, MIGRAINE HEADACHES, TINEA VERSICOLOR, CONJUNCTIVITIS, RHINITIS AND HEARING LOSS CAUSED OR CONTRIBUTE TO ERECTILE DYSFUNCTION OR RESTLESS LEG SYNDROME, HE MUST NOTIFY THE RO/AMC OF THIS INFORMAITON, PROVIDE IT ON HIS OWN OR SIGN RELEASES OF INFORMATION TO ENABLE THE RO/AMC TO OBTAIN THIS INFORMATION. 

3. Review the claims file and ensure the above notice and development action has been conducted and completed. Then, return the claims folder to the examiners who conducted the October 2011 VA examinations and direct that they respond to the inquiries below.

If the examiners who conducted the October 2011 VA examinations are not available, schedule the Veteran for a VA examination of the left knee, bilateral shoulders, and low back.

The purpose of the examination is to determine whether the Veteran has a left knee, bilateral shoulder, or low back disorder that had its onset or was aggravated during active service, or is otherwise related to any incident of service. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner will be advised that the purpose of the examination is to ascertain whether the Veteran's claimed left knee, bilateral shoulder, or low back disorders is the result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

c) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

d) With regard to each disability (left knee, bilateral shoulders, and low back), opine whether it had its onset or is otherwise related to any incident or event of the Veteran's service. 

Although the examiner is expected to review the claims file in its entirety, his or her attention is called to the following:

Regarding the left knee disorder

* An April 1968 service treatment record indicates that an examination of the left knee, left shoulder, and head was requested. He was noted to have trauma to the left knee and left shoulder. Another record dated this month notes that he was badly beaten.

* An April 1968 service separation examination report shows that an evaluation of the lower extremities was normal.

* A March 2001 post-service VA treatment record notes the Veteran's complaints of severe joint pain, especially in his knees.

* An August 2002 VA treatment record notes the Veteran's complaints of left knee pain with motion, since the 1960s. He reported that there was no recent trauma.

* August 2002 VA x-rays of the left knee revealed probable bipartite patellae, correlation suggested; otherwise normal knee.

* A November 2002 VA treatment record shows the Veteran complained of left knee pain that progressively worsened. He reported chronic knee pain as secondary to trauma in Europe.

* An August 2003 record notes a history of chronic left knee pain after being assaulted in Europe. An MRI of the left knee revealed a slight increased in fluid. Ligaments and menisci were unremarkable; no significant bony pathology was found.

* A January 2012 VA treatment record in the Virtual VA file shows that x-rays revealed mild degenerative joint disease in the left knee.

Regarding the low back disorder

* The Veteran testified in August 2011 to the effect that he was beaten in the area of his back and that he did heavy lifting in service. He also went to sick call several times due to his back.

* An August 1967 service treatment record notes the Veteran's complaints of low back pain that was reportedly related to heavy lifting; there was no prior history. There was also no evidence of disease found and the impression was possible lumbosacral strain.

* An October 1996 post-service private treatment record notes the Veteran's complaints of low back pain.

* A March 2000 private treatment record indicates the Veteran was involved in a motor vehicle accident. He complained of soreness in his back; x-rays were taken of the lumbar spine but the findings were not noted. He was rechecked in April 2000 and he reported that his back pain had moved to his left buttocks.

* A July 2004 treatment record indicates the Veteran had low back pain. X-rays of the lumbosacral spine revealed DJD with moderate narrowing of L4-L5.

* A December 2010 MRI of the lumbar spine revealed degenerative changes with small disc protrusions.




Regarding bilateral shoulders

* The Veteran testified that he had injuries to his shoulders after being beaten while he was on active duty.

* April 1968 service treatment records show that he had trauma to his left shoulder and that he was badly beaten.

* October 2001 post-service VA x-rays of the left shoulder were normal.

* A March 2002 VA record notes complaints of ongoing left shoulder pain.

* A May 2002 MRI of the left shoulder revealed probable impingement and tendinitis.

* An April 2004 assessment of possible DJD of the left shoulder and that a PRI of left shoulder showed DJD but it was unclear what process was involved. Also in April 2004, the right shoulder was shown to have anterior bursa swelling but not inflammation or erythema.

* May 2004 VA x-rays of the right shoulder revealed a deformed distal end of the clavicle consistent with old trauma.

* October 2005 VA records note complaints of bilateral shoulder pain, DJD of the left shoulder, bones spurs, and impinged left supraspinous muscle.

e) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner will provide a FULLY REASONED EXPLANATION for his or her opinions, based on clinical experience, medical expertise, and established medical principles.

4) Also schedule the Veteran for a VA examination of hypertension, erectile dysfunction, RLS, and obstructive sleep apnea.

The purpose of the examination is to determine whether the Veteran's hypertension, erectile dysfunction, RLS, and obstructive sleep apnea had its onset or was aggravated during active service, or is otherwise related to any incident of service. Regarding, RLS and erectile dysfunction, additional opinions are needed regarding secondary service connection.

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner will be advised that the purpose of the examination is to ascertain whether the Veteran's claimed hypertension, erectile dysfunction, RLS, or obstructive sleep apnea disorders is the result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

c) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

d) With regard to each disability (hypertension, erectile dysfunction, RLS, and obstructive sleep apnea), opine whether it had its onset or is otherwise related to any incident or event of the Veteran's service. 

e) Provide an additional opinion as to whether RLS is caused or aggravated (chronically worsened) by the service-connected PTSD.

f) Provide an additional opinion as to whether erectile dysfunction is caused or aggravated by medications taken for service-connected disabilities.

Although the examiner is expected to review the claims file in its entirety, his or her attention is called to the following:

Regarding hypertension

* A service treatment record dated February 1966 shows that the Veteran reported that he did not know whether his blood pressure was high or low; however, there is a copy of this record in the claims file that was altered to read that his blood pressure was high. This latter record is not a true copy of the original document and must not be considered in rendering an opinion.

* Blood pressure readings in 1999 are within normal limits.

* Blood pressure readings in April and June 2000 were 128/90 and 130/90 respectively; there was no diagnosis of hypertension noted.

* A July 2004 record indicates that the Veteran had an elevated blood pressure reading.

* In August 2004, the Veteran was noted to have fluctuating blood pressure. Previously the reading was 143/90 but 15 minutes later it was 129/87. The current blood pressure reading of 180/96 but when rechecked it was 116/76.

* An October 2005 VA record notes the Veteran had a recent diagnosis of hypertension. Current blood pressure readings were 172/103 and 156/94.

* A December 2005 VA record notes Veteran was on hypertension medication.

Regarding erectile dysfunction

* A November 2002 VA treatment record notes that the Veteran reported being impotent since taking medication for a psychiatric disorder. He was also shown to be on medication for erectile dysfunction.

* A March 2003 record indicates the Veteran was having intercourse.

* The Veteran testified in February 2011 that he became impotent shortly after entering service and in April 2011 he testified that his impotence was related to medications for PTSD.

Regarding RLS

* The Veteran testified in February 2011 that RLS started in the military and in April 2011 he testified that the disorder started approximately in 2006 or 2007.

* The October 2011 VA examiner indicated that RLS was diagnosed in 2004.

Regarding obstructive sleep apnea

* November 1999 and June 2005 treatment records note the Veteran's complaints of sleep issues.

* An October 2005 VA treatment record indicates the Veteran requested a sleep study to be evaluated for obstructive sleep apnea.

* The Veteran testified in February 2011 that he was told in service that he snored and that sleep apnea was diagnosed 4 to 5 years after service; his wife noticed his snoring since they were married in 1979. In April 2011 he testified that it might be related to sinusitis since he had difficulty breathing out of his nose.

* A May 2006 VA treatment record indicates that a diagnosis of moderate OSA was made in February 2006.

g) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner will provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

5. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


